Terminal Disclaimer
The terminal disclaimer filed on 12/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,962,955 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4, 6-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Furem et al. [US Patent Application Publication 2010/0185416 A1], fails to anticipate or render obvious a sensor cluster comprising a pump demand sensor comprising a link to a vehicle interface of a vehicle comprising the hydraulic apparatus, the pump demand sensor configured to monitor engine speed of the vehicle, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 10 is allowed because the closest prior art, Furem et al. [US Patent Application Publication 2010/0185416 A1], fails to anticipate or render obvious establishing an interface between a sensor cluster and a main output of a pump of the hydraulic apparatus, the interface comprising a channel operatively coupled to the sensor cluster and the sensor cluster comprising a pump demand sensor comprising a link to a vehicle interface of a vehicle associated with the hydraulic apparatus, the pump demand sensor configured to monitor engine speed of the vehicle, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/RICKY GO/Primary Examiner, Art Unit 2862